
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4495
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 100 North Taylor Lane in Patagonia, Arizona,
		  as the Jim Kolbe Post Office.
	
	
		1.Jim Kolbe Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 100 North Taylor Lane in Patagonia, Arizona, shall be known
			 and designated as the Jim Kolbe Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Jim Kolbe
			 Post Office.
			
	
		
			Passed the House of
			 Representatives February 2, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
